Citation Nr: 1229773	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  09-37 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection, to include on a secondary basis, for tingling and numbness of the upper extremities.

4.  Entitlement to service connection, to include on a secondary basis, for tingling and numbness of the lower extremities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Although the RO in Muskogee, Oklahoma has processed the case on a brokered basis, jurisdiction over the case remains with the Chicago RO. 

Although the RO limited the psychiatric disorder at issue to PTSD, the facts in this case are remarkably similar to those present in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For that reason, the Board has recharacterized the issue on appeal to reflect that the Veteran is seeking service connection for psychiatric disability, however characterized.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board initially notes that the Veteran apparently has, at times, been in receipt of disability benefits from the Social Security Administration (SSA).  VA treatment records show that in January 2001, he told his clinicians that he was recently notified by SSA that his disability benefits, which were partially based on PTSD, were being discontinued.  The record contains a January 2007 statement from the SSA to the Veteran which indicates that he was receiving monetary benefits from that agency at that time.  Notably, no records from the SSA for the Veteran are on file.  Although it is unclear whether the Veteran currently receives disability benefits from the SSA, as it is clear that the SSA possesses relevant records (at least for the psychiatric disability issue), those records should be obtained.

Turning to the psychiatric disability claim itself, the Veteran contends that he developed PTSD from a mortar attack in service.  That particular stressor event has been researched and corroborated by the appropriate service department.  Service treatment records document one occasion during which he exhibited moderate anxiety.  VA treatment records show that his primary physician, who is not a mental health professional, has diagnosed the Veteran with PTSD.  Interestingly, however, each time the Veteran thereafter was evaluated by the mental health clinic (often on the referral of his primary physician), the mental health clinicians have consistently refused to confirm a diagnosis of PTSD.  Instead, mental health clinicians have identified psychiatric disorders other than PTSD that the Veteran does manifest.  

The Veteran was examined by VA in July 2009, at which time the examiner concluded that the Veteran did not meet the criteria to support a diagnosis of PTSD.  The examiner instead diagnosed a mood disorder.  The Board notes that, the understanding of the Veteran's representative notwithstanding, the examiner did address the etiology of the mood disorder.  The examiner concluded that the mood disorder was not related to service.  Unfortunately, the examiner did not offer a rationale in support of his conclusion.  Given that the Veteran clearly experienced a traumatic event in service, and was treated for anxiety symptoms at a point after the referenced event, the Board finds that another VA examination would be helpful in the adjudication of the claim. 

With respect to tinnitus, the Veteran served in the military as the equivalent of an office machine repairman.  He was also exposed to two mortar attacks in service.  Current VA treatment records note his complaints of tinnitus.  In his statements to VA in connection with the current appeal, the Veteran contends that he first noticed tinnitus in service.  Notably, the Veteran has not been afforded a VA examination addressing the etiology of his tinnitus.

Turning to the claimed tingling and numbness of the upper and lower extremities, the Veteran contends that the symptoms are secondary to his service-connected diabetes mellitus.  VA and private medical records on file are largely silent for the referenced complaints, but one entry in May 2006 diagnosed peripheral neuropathy of the feet of unknown etiology.  Later entries do not repeat the diagnosis, and in November 2010, the Veteran denied any numbness or tingling symptoms affecting his feet.  The medical records show he was diagnosed with carpal tunnel syndrome of both wrists, based on electrodiagnostic studies performed in Julyh 2008.  

The Veteran was examined by VA in September 2007 for his diabetes mellitus.  The RO instructed the examiner that if he or she identified any diabetic complications, additional examinations were to be ordered.  On examination, the Veteran denied any neurologic symptoms, and testing was negative for any sensory problems in the feet.  The examiner concluded that the Veteran had diabetes mellitus, but without any associated neurological findings.

Although the September 2007 VA examination establishes that the Veteran does not have neurological problems of the lower extremities that are associated with the service-connected diabetes mellitus, given the RO's limiting instructions to the examiner to focus only on diabetic complications, the examiner's failure to include testing of the upper extremities, and the treatment records indicating that the Veteran may have peripheral neuropathy of the lower extremities and carpal tunnel syndrome of the left upper extremity, the Board finds that another VA examination of the Veteran is necessary. 

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO should attempt to obtain a copy of any SSA decision awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award or denial was based, and a copy of any medical records associated with any subsequent disability determinations by the SSA for the Veteran. 

2.  Thereafter, the AMC/RO should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his claimed psychiatric disability.  All indicated studies should be performed.  The examiner must specifically indicate whether the Veteran has PTSD.  If PTSD is diagnosed, the examiner must identify the stressors underlying the diagnosis, and specifically indicate whether the corroborated stressor of two mortar attacks in service are sufficient to support the diagnosis of PTSD.  With respect to each psychiatric disorder other than PTSD identified, the examiner must provide an opinion as to whether it is at least as likely as not that such disorder is etiologically related to service.

The examiner should provide a complete rationale for each opinion offered.  The claims file, including a copy of this REMAND, must be made available to the examiner for review of the Veteran's medical history.

3.  The AMC/RO should also schedule the Veteran for a VA audiological examination to determine the nature and etiology of the Veteran's claimed tinnitus.  All indicated studies should be performed.  If tinnitus is diagnosed, the examiner must provide an opinion as to whether it is at least as likely as not that the tinnitus is etiologically related to service.  The examiner should provide a complete rationale for each opinion offered.  The claims file, including a copy of this REMAND, must be made available to the examiner for review of the Veteran's medical history.

4.  The Veteran should also be scheduled for a VA neurological examination to determine the nature and etiology of his claimed tingling and numbness of the upper extremities; and the nature and etiology of his claimed tingling and numbness of the lower extremities.  All indicated studies, including electrodiagnostic studies if deemed warranted, should be performed.  

If the examiner determines that the Veteran has peripheral neuropathy of the upper or lower extremities, the examiner should provide an opinion as to whether such neuropathy is acute or subacute in nature.  The examiner should also provide an opinion as to whether it is at least as likely as not that the peripheral neuropathy originated in service or within one year of the Veteran's discharge therefrom, and as to whether it is at least as likely as not that the peripheral neuropathy was caused or chronically worsened by service-connected diabetes mellitus.

With respect to any neurological disorder of either upper or either lower extremity other than peripheral neuropathy that is identified, the examiner should provide an opinion as to whether it is at least as likely as not that the disorder originated in service or within one year of the Veteran's discharge therefrom, and as to whether it is at least as likely as not that the disorder was caused or chronically worsened by service-connected diabetes mellitus.

The examiner should provide a complete rationale for each opinion offered.  The claims file, including a copy of this REMAND, must be made available to the examiner for review of the Veteran's medical history.

5.  Thereafter, and after undertaking any other developmental action deemed necessary, the AMC/RO should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full the AMC/RO should issue a supplemental statement of the case and should provide the appellant and his representative an opportunity to respond.

After the appellant and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant and his representative have the right to submit additional evidence and argument on the matters the Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

